DETAILED ACTION
This office action is in response to the request for reconsideration filed on September 1, 2021. Claims 1-13 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2009/0178519).

In re Aller, 105 USPQ, 233. In this situation, depending on a desired length of the wrench, as required by the user, one could provide a tubular body that is 1.18-2.6 times the length of the large diameter portion, and that the length of the small diameter portion is within the range of 0.18-1.6 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations. 
[AltContent: ][AltContent: textbox (Large diameter portion)][AltContent: textbox (Small diameter portion)][AltContent: textbox (Bridge portion)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    436
    580
    media_image1.png
    Greyscale


In reference to claim 2, Hsieh shows that the bridge portion has a length (see figure above), but lacks specifically disclosing that, the length of the bridge portion is 0.085-0.32 times the length of the large diameter portion. However, the applicant fails to provide any criticality in having the length of the bridge portion being 0.085-0.32 times In re Aller, 105 USPQ, 233. In this situation, depending on a desired length of the wrench, as required by the user, one could provide a length of the bridge portion being 0.085-0.32 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations.

In reference to claim 3, Hsieh shows that the bridge portion has a length (see figure above), but lacks specifically disclosing that, the outer diameter of the small diameter portion is 0.7-0.8 times the outer diameter of the large diameter portion. However, the applicant fails to provide any criticality in having the outer diameter of the small diameter portion being 0.7-0.8 times the outer diameter of the large diameter portion or that this range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on a desired length and material desired to be used of the wrench, as required by the user, one could provide the outer diameter of the small diameter portion being 0.7-0.8 times the outer diameter of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations and/or provide a wrench which can be manufactured more cheaply and easily. 


In reference to claim 5, Hsieh shows an opening (31) provided in a peripheral wall of the large diameter portion; and a gripping area (4) formed between a rear end (right end of 31, Figure 1) of the opening and a rear end (right most end of 4) of the tubular body (Figure 1). 

In reference to claim 6, Hsieh shows that the opening has a length (see figure below), and the length of the opening is not greater than one half of the length of the large diameter portion.
[AltContent: textbox (Opening length that is not greater than one half of the length of the large diameter portion)][AltContent: textbox (Opening length)]
[AltContent: connector][AltContent: textbox (Copied Large diameter 
portion length)][AltContent: textbox (Large diameter 
portion length)][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: connector][AltContent: ][AltContent: ][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    436
    580
    media_image1.png
    Greyscale

In re Aller, 105 USPQ, 233. In this situation, depending on a desired length of the wrench, as required by the user, one could provide a layout length that is 0.67-0.86 times the length of the tubular body, and that the gripping area length is 0.45-0.51 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations.
[AltContent: textbox (Gripping area length)][AltContent: ][AltContent: textbox (Layout length)][AltContent: ]
    PNG
    media_image1.png
    436
    580
    media_image1.png
    Greyscale



In reference to claim 8, Hsieh discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the length of the tubular body is 1.18-1.65 times or 1.2-2.5 times the length of the large diameter portion; the length of the small diameter portion is 0.55-0.62 times or 0.2-1.5 times the length of the large diameter portion; and the length of the bridge portion is 0.09-0.11 times or 0.2-0.3 times the length of the large diameter portion. However, the applicant fails to provide any criticality in having the length of the tubular body is 1.18-1.65 times or 1.2-2.5 times the length of the large diameter portion; the length of the small diameter portion is 0.55-0.62 times or 0.2-1.5 times the length of the large diameter portion; and the length of the bridge portion is 0.09-0.11 times or 0.2-0.3 times the length of the large diameter portion or that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable In re Aller, 105 USPQ, 233. In this situation, depending on a desired length and material desired to be used of the wrench, as required by the user, one could provide the length of the tubular body is 1.18-1.65 times or 1.2-2.5 times the length of the large diameter portion; the length of the small diameter portion is 0.55-0.62 times or 0.2-1.5 times the length of the large diameter portion; and the length of the bridge portion is 0.09-0.11 times or 0.2-0.3 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations and/or provide a wrench which can be manufactured more cheaply and easily. 

In reference to claim 9, Hsieh discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the layout length is 0.69-0.85 times or 0.71-0.73 times the length of the tubular body. However, the applicant fails to provide any criticality in having the layout length being 0.69-0.85 times or 0.71-0.73 times the length of the tubular body or that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on a desired length and material desired to be used of the wrench, as required by the user, one could the layout length is 0.69-0.85 times or 0.71-0.73 times the length of the tubular body, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations and/or provide a wrench which can be manufactured more cheaply and easily.
“about” one half of the outer diameter of the large diameter portion (Figure 1). 

Claim 10, is also Finally rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2009/0178519) in view of Hsieh (2014/0165798). 

In reference to claim 10, assuming arguendo, that Hsieh (‘519) lacks forming, the opening with a depth that is “about” one half of the outer diameter of the large diameter portion (Figure 1) than Hsieh (‘798) is hereby used for teaching that it is old and well known in the art at the time the invention was made to provide an opening (at 34) having a depth that is “about” one half of an outer diameter of a large diameter portion (at 42, paragraph 34 and Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the depth of the opening, of Hsieh (‘519), with the known technique of providing the depth of the opening, as taught by Hsieh (‘798), and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an opening which minimizes the amount that a control device protrudes from the body. 

Claims 11-13 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2009/0178519) in view of Li et al. (7000508) or Bergquist (3577815). 

 with a connecting member (2/5), the connecting member has a lug portion (at 2) and a rod portion (at 5), the rod portion extends into a tubular body (1, Figure 1) through a front end (lower end of 1 in Figure 1) of a small diameter portion (at 1 and note; grip portion 21, forms a large diameter portion in Figure 1) and is connected to the small diameter portion, and the lug portion is exposed from the tubular body (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Hsieh, with the known technique of providing the connecting member, as taught by Li et al. or Bergquist, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily and effectively allows the connection member to be insert into 

In reference to claim 12, Li et al. show that the lug portion (8a) has a width and the width of the lug portion is greater than the outer diameter of the small diameter portion (7, Figure 2). Bergquist also shows that the lug portion (2) has a width and the width of the lug portion is greater than the outer diameter of the small diameter portion (1, Figure 1).

In reference to claim 13, Li et al. show that the front end of the small diameter portion has an inner periphery provided with a tapered annular wall, and the tapered annular wall is reduced in diameter along an inward direction (see figure below). Bergquist also shows that the front end of the small diameter portion has an inner periphery provided with a tapered annular wall, and the tapered annular wall is reduced in diameter along an inward direction (see figure below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered annular wall)]
    PNG
    media_image2.png
    214
    248
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered annular wall)]
    PNG
    media_image3.png
    175
    351
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive.
Applicant contends that, “The feature of the present invention is in that the tubular body 20 is hollow from one end to the other, and has an integrally formed structure including a small diameter portion 22, a bridge portion 25, and a large diameter portion 24…” However, the examiner respectfully disagrees with this statement. It appears that the applicant is arguing limitations not found within the claim. Claim 1, does not require that the tubular body is “hollow from one end to the other”. Where in claim 1 is such a limitation disclosed? The fact that a “tubular body” is disclosed does not mean that the “tubular body” must be “hollow” or be “hollow from one end to the other”. The definition of the term “tubular” according to www.dictionary.com is defined as being; “having the form or shape of a tube”. Next, the term “form” is defined as being; “external appearance of a clearly defined area” and the term “shape” is defined as being; “the quality of a distinct object or body in having an external surface or outline of specific form or figure” and the term “tube” is defined as being a; “usually cylindrical body”. Thus, the tubular body (formed from 3 and 4), of Hsieh, does not have external appearance” or an “outline” of a tube at least in part because the tubular body is a “cylindrical body” thereby meeting the definitions above and thus the limitations of the claim. 
Applicant contends that, “Hsieh '519 neither discloses that the body portion 3 and the handle portion 4, including the middle section therebetween, of the tool 1 is integrally formed as one piece, nor that the body portion 3 and the handle portion are formed by a tubular member.” However, the examiner respectfully disagrees with this statement. Again, it appears that the applicant is arguing limitations not found within the claim. The claims not require that the tool is “formed as one piece”. The examiner notes that the term “integral” or “integrally’ does not mean the same thing as the term “monolithic”. Note, when all of the components of the tool are connected together, the tool is considered as being “integrally formed” or as one piece thereby meeting the limitations of the claims and even the argument above. In addition, the “tubular” limitation is met by the small and large diameter portions (see figure previously shown on page 4 above) and because as discussed above, each of the small and large diameter portions have at least portions that are an “external appearance” or an “outline” of a “cylindrical body” thereby meeting the definitions previously cited above and thus the limitations of the claim. Since, all of the limitations of the claims have been met the examiner believes that the rejection is proper. 
Applicant contends that, “In Hsieh '519, the volume of the space 31 is provided for installing at least two electronic units with tiering inside. Hsieh '519 does not disclose or teach that the whole wrench is made of a tubular body.” However, the examiner respectfully disagrees with this statement. Again, it appears that the applicant is arguing limitations not found within the claim. Where in the claims is such a limitation disclosed? In addition, it appears that applicant’s own tool includes a head (52) that is not tubular. As previously discussed above, the “tubular” limitation is met by the small diameter, the large diameter and the bridge portions (see figure previously shown on page 4 above) and because as discussed above, each of the small diameter, large diameter and bridge portions have at least portions thereof that are an “external appearance” or an “outline” of a “cylindrical body” thereby meeting the definitions previously cited above and thus the limitations of the claim. Since, all of the limitations of the claims have been met the examiner believes that the rejection is proper.
Applicant contends that, “In the present application, the torque applied to the wrench 50 can be known by sensing the deflection of the small diameter portion 22. The length and diameter ratios between the large diameter portion 24 and the small diameter portion 22 in the invention provide the wrench 50 with the optimal strength and allow the small diameter portion 22 to be deflected in the optimal manner so that an accurate torque value can be obtained and a long service life, expected. The ratio of the layout length R to the length L of the tubular body 20 sets a limit on the position of the rear end of the opening 26 so that the most appropriate gripping area 28 can be formed, allowing the user to operate the wrench 50 with ease by gripping the tubular body 20.” However, the examiner respectfully disagrees that this statement shows any Unexpected Result. The applicant factual evidence that supports how the specific range of the lengths of the tubular body (i.e. being within the range of 1.18-2.6 times the length of the large diameter portion) provides the “optimal strength” or allows “the small diameter portion 22 to be deflected in the “optimal manner” or how such a range provides the “longer service life”. Furthermore, the applicant has provided such a broad range (1.18-2.6) which shows percentage increase of 118%-260%. Such a broad range is further evidence that the applicant lacks any criticality. The applicant also fails to properly show and/or provide any factual evidence that supports how the specific range of the lengths of the small diameter portion (i.e. being within the range of 0.18-1.6 times the length of the large diameter portion) provides the “optimal strength” or allows “the small diameter portion 22 to be deflected in the “optimal manner” or how such a range provides the “longer service life”. Furthermore, the applicant has provided such a broad range (0.18-1.6) which shows percentage increase of 18%-160%. Again, such a broad range is further evidence that the applicant lacks any criticality. Next, the examiner notes that that claim 1 does not include any limitations pertaining to diameter ratios, however, the same response above is similarly applied thereto because criticality has not been established by the applicant. Also, providing an “appropriate gripping area” is not considered as being factual evidence that supports any Criticality or Unexpected Result, especially because user grip sizes vary from user to user, thus one “appropriate gripping area” might not be “appropriate” for another user having a smaller or larger grip. Since, the applicant fails to provide any factual evidence showing how the claimed ranges provide any Unexpected Result, the examiner maintains that there is no 
The examiner has considered the other arguments with respect to Hsieh in view of Hsieh ‘798, Li et al. and/or Bergquist but note that the applicant fails to provide any articulated reasons showing how the combinations are improper. The examiner has provided clear motivation for each combination in the rejections above thus the examiner maintains that each combination meets the limitations of the claims therefore the examiner believes the rejection is proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723